DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, drawn to a hemoglobin-based therapeutic agent in the reply filed on July 13, 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.
Status of Claims
Claims 1-20 are pending. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-16 are under examination.
Priority
Applicant’s claim for the benefit of prior-filed application, 62/876,005, filed July 19, 2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted November 10, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwok et al. (U.S. Patent No. 10,913,770 B2; published Feb. 9, 2021, filed May 14, 2020, Provisional Application No. 62/847,366, filed May 14, 2019).
The applied reference has a common inventor, Sui-Yi Kwok, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 5, Kwok et al. discloses an agent comprising hemoglobin covalently attached via a linker to mertansine (maytansinoid). See Figures 4A and 4B.
Regarding claim 2, Kwok et al. teach the hemoglobin is sourced from human, cow (bovine), pig (porcine), sheep (equine) or is recombinant hemoglobin. See col. 19, lines 30-35.
Regarding claim 3, Kwok et al. teach the hemoglobin comprising one di-alpha chain (SEQ ID NO: 1) and two bets chains (SEQ ID NO: 2). SEQ ID NO: 1 is 100% identical to the claimed SEQ ID NO: 1 and SEQ ID NO: 2 is 100% identical to the claimed SEQ ID NO: 2. See Figure 7 and SEQ ID Nos: 1 and 2.
Regarding claim 16, Kwok et al. teach pharmaceutical compositions comprising one of the polypeptide conjugates described therein, e.g., the mertansine-hemoglobin conjugate, and a pharmaceutically acceptable excipient that are administered in combination with a pharmaceutically acceptable carrier. See col. 26, lines 4-7 and 9-15..
Therefore, the disclosures of Kwok et al. anticipate the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wai et al. (WO 2014/186301 A1; published November 20, 2014) in view of Bouchard et al. (“Antibody-drug conjugates-A new wave of cancer drugs”, Bioorganic and Medicinal Chemistry Letters, 2014, pp. 5357-5363).
Wai et al. teach modified hemoglobin based therapeutic agents for cancer targeting treatment and diagnostic imaging comprising hemoglobin conjugated covalently to a chemotherapeutic drug. See the abstract; Figure 1, paragraph [0012].
The difference between the claimed invention and the teachings of Wai et al. is Wai et al. do not teach the chemotherapeutic drugs are selected from maytansinoid, an auristatin or a calicheamicin.
Bouchard et al. teach the chemotherapeutic agents ematasine (DM1), ravtansine (DM4), monomethyl auristatin E (MMAE) and calicheamicin. See the abstract, Figures 3, 6, and 8.
At the time of the effective filing date of the claimed invention, it would have been obvious to conjugate any one of a maytansinoid, an auristatin, ematasine (DM1), ravtansine (DM4), monomethyl auristatin E (MMAE) and a calicheamicin to the modified hemoglobin of Wai et al. with a reasonable expectation of success because the drugs are chemotherapeutic agents. 
Regarding claim 2, Wai et al. teach the source of hemoglobin can be bovine, human, porcine, equine or recombinant hemoglobin. See paragraph [0056].
Regarding claim 5, Bouchard et al. teach ematasine (DM1), ravtansine (DM4), monomethyl auristatin E (MMAE). See Figures 6 and 8.
Regarding claim 12, Wai et al. teach the modified hemoglobin molecule can also be linked to a fluorescent labeling agent. Wai et al. teach the fluorescent labeling agents can enhance the signal for live cell imaging and diagnostic imagining and for cancer treatment. See paragraphs [0011 and 0012]. At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to further include a fluorescent dye conjugated to the hemoglobin molecule conjugated to a chemotherapeutic agent. The artisan would have been motivated to conjugate the dye to target the cancer cells and allow for imagining. 
Regarding claim 16, Wai et al. teach the therapeutic agent and a pharmaceutically acceptable carrier. See paragraph [0013].
Therefore, the claims were prima facie obvious to the artisan of ordinary skill at the time of the effective filing date of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 17 of U.S. Patent No. 10,913,770.
Regarding claim 1, U.S. Patent No. 10,913,770 claims a polypeptide conjugated represented by the structure of Formula 1 (reproduced below). The structure of Formula 1 comprising a maytansinoid conjugated via a linker to the polypeptide. The polypeptide is a hemoglobin protein. See claim 1-4. 
Regarding claim 5, the maytansinoid in Formula 1 is mertansine (DM1). See claim 1.
Regarding claim 16, U.S. Patent No. 10,913,770 claims the polypeptide conjugate with at least one pharmaceutically acceptable excipient (carrier) to form a pharmaceutical compositions. See claim 17.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Objections
Claims 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references . Wai et al. (WO 2014/186301 A1; published November 20, 2014) and Kwok et al. (U.S. Patent No. 10,913,770 B2; published Feb. 9, 2021, filed May 14, 2020, Provisional Application No. 62/847,366, filed May 14, 2019) alone or in combination with any other prior art reference of record do not teach or suggest an therapeutic agent comprising hemoglobin covalently attached to a maytansinoid, an auristatin, a calicheamicin, DM1 (mertansine) or DM4 (ravtansine) via a linker, where the molar drug ratio (MDR) of the therapeutic agent is between 1 and 5 and an therapeutic agent comprising hemoglobin covalently attached to a maytansinoid, an auristatin, a calicheamicin, DM1 (mertansine) or DM4 (ravtansine) via a linker where the linker is of Formula 1 and Formula 2.
Summary
Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 102(a)(2). Claims 1, 2, 5, 12 and 16 are rejected under 35 U.S.C. 103. Claims 1, 5 and 16 are rejected on the ground of nonstatutory double patenting. Claims 4 and 6-11 are objected to. Claims 4, 6-11 and 13-15 are free of the prior art. Claims 13-15 are allowed.
Conclusion
Claims 1-12 and 16 are not allowed. Claims 13-15 are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658